Case 3:20-cv-00688-GPC-RBB Document 11 Filed 08/06/20 PageID.49 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAMES RUTHERFORD, an individual,             CASE NO. 3:20-CV-0688 GPC RBB
12                Plaintiff,                      ORDER SETTING BRIEFING
         v.                                       SCHEDULE
13
      MARIBEL LEAL, an individual,
14   ISRAEL RODRIGUEZ, an
15   individual, PAUL RODRIGUEZ, an
     individual; and DOES 1-10,
16   inclusive
17                      Defendants.
18
             Before the Court is Defendants’ Motion to Dismiss. ECF No. 10.
19
     Accordingly, any response must be filed by August 28, 2020. Any reply must be
20
     filed by September 4, 2020. A hearing on this matter is scheduled for September 18,
21
     2020.
22
             IT SO ORDERED.
23
24
     Dated: August 6, 2020
25
26
27
28
                                              1
                                                            CASE NO. 3:20-CV-688-GPC-RBB
